This is an appeal by employer and insurance carrier from an award and decision of the State Industrial Board in favor of claimant widow on account of the death of her husband, deceased employee. On December 6, 1941, decedent was employed by the employer herein as an extra waiter to serve guests at a party sponsored by a longshoremen’s association. His duty was to serve drinks to the party and every order therefor required that he descend about fifteen to twenty steps to the bar located on the main floor, fill his order and return to a balcony by climbing the same steps. After frequent trips up and downstairs he complained of being sick and was obliged to stop work. The Board found that decedent’s ordinary occupation was not strenuous and did not require the expenditure of any great amount of effort and energy but that on the night of December 6, 1941, he was subjected to an unusual and excessive expenditure of effort and by reason thereof he suffered accidental injuries in the nature of a precordial oppression, a -secondary thrombosis and a coronary thrombosis, which resulted in his death, and accordingly made an award of death benefits. A question of fact was presented and the record contains sufficient evidence to sustain the finding of the Board, The award *845should be affirmed. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Bliss, Heffernan and Sehenck, JJ., concur. [See post, p. 921.]